Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered. 

Response to Amendment
Applicant has filed a Request for Reconsideration on 7/19/2021 with claims 1, 10 and 13 amended on 6/11/2021. No new adding or cancellation to the claim was introduced. 
In virtue of this communication, claims 1-7 and 9-15 are currently pending in the instant application. 

Response to Remarks
Applicant amends claim 1 (and similarly claim 13), argues on page 7, in part, ‘Turning to Lee, applicant notes that Lee is apparently directed to preventing malfunction of a touch input according to an attachment of an accessory (Lee, Abstract). That is, Lee relates to reducing a degree of detecting contact from a user's body, rather than maintaining signal strength regardless of a degree of contact from a user's body. Therefore, Lee fails to show the claims as amended including "...preventing not adjusting a strength of signal output from the antenna while both the at least a part of the user's body and the accessory are in contact with or proximate to the electronic device." ‘. 
Examiner respectfully disagrees. As explained in the current Office Action, ‘ Erkens along with Lee and Rodzevski teach “adjusting a strength of signal output from the antenna”, it must also teach “for preventing not adjusting a strength of signal output from the antenna” as a strength of signal output from the antenna has been adjusted” ‘. 
Notice also that claim 1 language "... preventing not adjusting a strength of signal output from the antenna” is considered an “intended use”. 
“Intended use” refers to language in a patent claim that arguably describes a purpose or function of the thing being claimed. It is, therefore, not given any patentable weight by a patent examiner who has deemed a claim limitation to constitute intended use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9 and 11-15 are rejected under 103 as being unpatentable over Lee; Woo Cheol (US 20120242617 A1, made of record in the IDS submitted on 9/19/2019) in view of Rodzevski; Aleksandar et el (US 20150009173 A1) and  Erkens; Holger (US 20140155000 A1)
As to claim 1, Lee discloses an electronic device ([0036] Referring to FIGS. 1 and 2, a mobile terminal 100) comprising: a housing ([0017] FIG. 2 is a diagram illustrating a configuration of a touchscreen with a grip region); a conductive element positioned at a portion of the housing or inside the housing, the conductive element including an antenna for performing communication of the electronic device ([0048]
Although not depicted in FIG. 1, the mobile terminal 100 may include at least one of functional elements for other supplementary functions, such as ... a short range wireless communication module); 
a sensing circuit electrically connected to the conductive element and configured to sense contact or proximity of an object ([0048] Although not depicted in FIG. 1, the mobile terminal 100 may include at least one of functional elements for other supplementary functions, such as ... an approach sensor or proximity sensor module for detecting an approach or a proximity of an object) 
Lee discloses the sensing circuit configured to sense contact or proximity of an object, but fails to directly disclose the object being an accessory. 
However, in a similar field of endeavor, Rodzevski discloses an electronic device with a sensing circuit configured to sense contact or proximity of an accessory ([0018] According to a further aspect of the disclosure, it provides a method for controlling an input mode of a touch screen ... a method that enables the use of the Z-force touch sensing for detecting applied finger/stylus pressure in combination with capacitive touch sensing...).
It would have been obvious to one of ordinary skill in the art to apply Rodzevski's stylus as an accessory to Lee’s electronic device, to provide “a more accurate and diverse way of interacting with the electronic device”, with a further benefit that “the different touch detection systems can validate real touch inputs and eliminate false inputs generated be e.g. water drops”, as revealed by Rodzevski in [0018]. 
The combination of Lee and Rodzevski continues to teach the sensing circuit to sense contact or proximity of an accessory based on whether a measurement value exceeds a first threshold value for sensing the accessory, and sense contact or proximity of at least a part of a user's body based on whether a second threshold value for sensing the at least the part of the user's body (Rodzevski Fig. 4 [0064]
The third step, S30, is to compare the current humidity level change rate with the change rate threshold values. The threshold values describe an allowed increase rate or decrease rate that is allowed before switching the input mode. [0068] The seventh and eighth step, S70 and S80, is to switch the input mode by allowing the humidity state handler 200 to activate the required touch driver or to maintain the current input mode.
One of ordinary skilled in the art would agree the humidity and water/wetness state are at least the differences between applying a finger and a stylus)
and a processor (Lee [0055] ... the control unit 110), wherein the processor is configured to detect a generation of an interrupt, identify whether or not the generated interrupt is a predetermined interrupt, the predetermined interrupt being related to an attachment of the accessory (Lee [0055] Referring to FIGS. 1 and 4, the control unit 110 detects an occurrence of an event and, in step 401, determines whether the event is attachment of an external device. The attachment of the external device may be detected in the form of an interrupt signal), reset the sensing circuit by reducing the second threshold value, based on a result of identifying whether or not the generated interrupt is a predetermined interrupt, the predetermined interrupt being related to an attachment of the accessory and an output value of the sensing circuit (Lee [0042] The touch controller 133 may include a touch detection processor (not shown) for detecting a touch, a message processor (not shown) for transferring the information, such as X and Y coordinates, ..., the size of the touched area, a number of touched points, the touch release time, and a touch pressure in the form of a message, a command processor (not shown) for executing commands such as a reset command, ... and a recalibration command
See also Rodzevski Fig. 4 [0061-68]. Notice Figs. 5-7 also teach the claimed subject matter with different embodiments). 
Lee and Rodzevski disclose executing commands based on a measurement result of the sensing circuit as explained above. 
Lee and Rodzevski do not directly disclose a command to adjust a strength of signal output from the antenna. 
However, in a pertinent field of endeavor, Erkens discloses a capacitive sensor device (Figs. 1-3) comprising touchscreens or other user interfaces [0059] with a sensor electrode to the antenna adjusting a strength of signal output from the antenna ([0064] ... the handheld radio transceiver can comprise a device not shown in FIG. 3 for control of the transmission power of the HF transmission signal irradiated at the antenna A. This control device can, on the basis of the detection results of the capacitive sensor device and/or on the basis of the HF transmission power effectively irradiated by the antenna, undertake a SAR estimation and, on the basis of the result of the SAR estimation, adjust the transmission power of the antenna accordingly). 
The combination of Lee, Rodzevski and Erkens continues to teach reset the sensing circuit for preventing not adjusting a strength of signal output from the antenna (Erkens along with Lee and Rodzevski teach “adjusting a strength of signal output from the antenna” as explained in the previous paragraph, it must also teach “for preventing not adjusting a strength of signal output from the antenna” as a strength of signal output from the antenna has been adjusted ) while both the at least a part of the user's body and the accessory are in contact with or proximate to the electronic device (Erkens [0068] FIG. 4 shows a capacitive sensor device according to various embodiments for a handheld radio transceiver for detecting an approach of an object to the electrodes of the sensor device and/or for detecting a distance of an object from the electrodes of the sensor device).
It would have been obvious to one of ordinary skill in the art to implement Erkens' antenna transmission power adjustment command into Lee’s modified electronic device, “to minimize the absorption of electromagnetic fields, especially in biologic tissue”, as revealed by Erkens in [0002]. 
Notice further search has uncovered prior art MANSSEN; KEITH et al. (US 20160373146 A1) which teaches similar subject matters. For example, paragraph [0053]
“In one embodiment, tuning can be prevented if the RL detected is greater than zero. For instance, if the measured RL is greater than zero (or a predetermined value to allow measurement uncertainty or other variations), then the existence of an interferer has been determined. The predetermined value can further include design knowledge of the tuner and antenna load in a specific application”. 
This reference is cited for your consideration of future amendments only. This reference has NOT been applied in the current Office Action.

As to claim 2, Lee, Rodzevski and Erkens disclose the electronic device of claim 1, wherein the processor sets a physical quantity measured by the sensing circuit at a time corresponding to the generation of the interrupt as a reference value (Lee [0042] The touch controller 133 may include a touch detection processor (not shown) for detecting a touch, a message processor (not shown) for transferring the information, such as X and Y coordinates, ..., the size of the touched area, a number of touched points, the touch release time, and a touch pressure ...). 

As to claim 3, Lee, Rodzevski and Erkens disclose the electronic device of claim 1, wherein the processor, when the measurement value measured by the sensing circuit exceeds the first threshold value (Lee [0034] ... The reference value of the touch panel varies when the touch is made thereon. When the displacement of the reference value variation caused by the touch is greater than a predetermined threshold value, this is recognized as a touch), the processor identifies whether or not the measurement value is maintained for a predetermined period of time or more, and wherein the processor, when the measurement value is maintained for the predetermined period of time or more, resets the sensing circuit ([0042] The touch controller 133 may include a touch detection processor (not shown) for detecting a touch, ..., the touch release time, and a touch pressure in the form of a message, a command processor (not shown) for executing commands such as a reset command). 

As to claim 4, Lee, Rodzevski and Erkens disclose the electronic device of claim 1, wherein, the processor, when a measurement value measured by the sensing circuit and exceeding the first threshold value is changed to be less than the first threshold value, identifies whether or not the measurement value is maintained for a predetermined period of time or more, and wherein, the processor, when the measurement value is maintained for the predetermined period of time or more, resets the sensing circuit (Lee [0042] The touch controller 133 may include a touch detection processor (not shown) for detecting a touch, ..., the touch release time, and a touch pressure in the form of a message, a command processor (not shown) for executing commands such as a reset command.
See also Rodzevski Fig. 4 [0061-68]. Notice Figs. 5-7 also teach the claimed subject matter with different embodiments). 

As to claim 5, Lee, Rodzevski and Erkens disclose the electronic device of claim 1, The electronic device of claim 1, wherein , the processor, when a difference between the measurement value measured by the sensing circuit and a reference value exceeds a reference amount of change, identifies whether or not the measurement value is maintained for a predetermined period of time or more, and wherein, the processor, when the measurement value is maintained for the predetermined period of time or more, resets the sensing circuit (Lee [0042] The touch controller 133 may include a touch detection processor (not shown) for detecting a touch, ..., the touch release time, and a touch pressure in the form of a message, a command processor (not shown) for executing commands such as a reset command.
See also Rodzevski Figs. 4-5). 

As to claim 6, Lee, Rodzevski and Erkens disclose the electronic device of claim 5, wherein the processor, when a number of times the sensing circuit is reset exceeds a predetermined number, adjusts the second threshold value (Rodzevski [0065] The fourth step, S40, is to compare the current humidity level with humidity level threshold values stored in the memory. A high humidity level could be an indicator that a switch of input mode from the capacitive touch detection system 2 to the z-force touch detection system 3 is necessary. A preferred threshold value for when switching may be performed from capacitive touch detection to z-force touch detection is when the relative humidity is equal to or greater than 100%. During humidity levels below 100%, i.e. between 0%-99% the capacitive touch detections system 2 may be used. However, other threshold values may also be applied according to sensitivity settings, user preferences etc). 

As to claim 7, Lee, Rodzevski and Erkens the electronic device of claim 1, wherein, the sensing circuit, when a difference between the measurement value measured using two or more conductive elements ([0041] The physical quantity variance may be transferred to the touch controller 130 as a message including variables such as X and Y channels for coordinate recognition) and a reference value exceeds a predetermined difference value, identifies whether or not the measurement value is maintained for a predetermined period of time or more, and wherein, the sensing circuit, when the measurement value is maintained for the predetermined  period of time or more, is reset (Lee [0042] The touch controller 133 may include a touch detection processor (not shown) for detecting a touch, ..., the touch release time, and a touch pressure in the form of a message, a command processor (not shown) for executing commands such as a reset command
See also claims 4 and 5 Office Action and Rodzevski Figs. 4-5)

As to claim 9, Lee, Rodzevski and Erkens the electronic device of claim 1, further comprising a sensor configured to sense whether or not an accessory device ( Lee [0061] Referring to FIGS. 3 and 5, the control unit 210 detects an occurrence of an event and, in step 501, determines whether the event is the attachment of an external device), which covers at least a portion of one surface of the housing, is attached to the one surface, wherein the processor identifies whether or not an interrupt transmitted from the sensor is the predetermined interrupt, thereby resetting the sensing circuit (Figs. 3 and 5, [0062]  ... in step 507, the control unit 210 determines whether noise is detected. That is, the control unit 210 determines whether an interrupt signal or message for notifying of the noise occurrence is received. If no noise is detected, then the procedure goes to step 511. Otherwise, if noise is detected, then in step 509, the control unit 210 recalibrates the reference value for touch recognition). 

As to claim 11, Lee, Rodzevski and Erkens disclose the electronic device of claim 9, wherein, the processor, when a signal sensed by the sensor is the predetermined interrupt (Lee [0042] The touch controller 133 may include a touch detection processor (not shown) for detecting a touch, a message processor (not shown) for transferring the information, such as X and Y coordinates, ..., the size of the touched area, a number of touched points, the touch release time, and a touch pressure in the form of a message, a command processor (not shown) for executing commands such as a reset command, ... and a recalibration command), performs control so as not to reduce the strength of a radio wave radiated from the electronic device (Erkens  claim 11: estimating a specific absorption rate (SAR) of the handheld radio transceiver from the capacitive value, and increasing or decreasing the transmission power of the handheld radio transceiver depending on the estimate). 

As to claim 12, Lee, Rodzevski and Erkens the electronic device of claim 1, further comprising a connector connected to an external electronic device (Lee [0037] The interface unit 140 is a device allowing for the attachment of external devices and accessories such as an earphone, a recharger, and a Universal Serial Bus (USB) cable, or other similar external devices and accessories. The devices and accessories that can be attached to the terminal through the interface unit 140 are referred to as external devices hereinafter. The interface unit 140 may be made of a metallic material), wherein the processor determines whether or not an interrupt generated by a connection of the external electronic device through the connector is the predetermined interrupt (Figs. 3-5). 

As to claims 13-15, Lee, Rodzevski and Erkens teach the electronic device operated by the driving method of the present claims as detailed in rejection of claims 1-3 above, respectively. 
Therefore claims 13-15 are rejected on the same grounds as claims 1-3, respectively. 

Claim 10 is rejected under 103 as being unpatentable over Lee, Rodzevski and Erkens as applied to claim 9 above, and further in view of Lauder; Andrew et al. (US 20120068799 A1)
As to claim 10, Lee, Rodzevski and Erkens disclose the electronic device of claim 9. 
Lee, Rodzevski and Erkens fail to disclose the sensor is a hall sensor. 
However, in a pertinent field of endeavor, Lauder discloses a magnetic attachment mechanism that can be used to releasably attach an accessory device to an electronic device (abstract) configured to sense magnetic force, and wherein the processor identifies whether an attachment state of the accessory device with respect to the one surface is a stand mode state or a cover state according to the position in which the magnetic force is sensed ([0222] Alternatively, the tablet device 1100 can respond to the signals from the Hall Effect sensor(s) by simply powering up the display when the flap is moved away from the display and power down (sleep) when the display is covered by the flap). 
It would have been obvious to one of ordinary skill in the art to implement Lauder’s hall sensor into Lee’s modified electronic device, “to augment the functionality of usefulness of the electronic device”, as revealed by Lauder in Abstract. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621